ORDERED that appellant’s May 10, 1976 Petition for Rehearing is hereby denied, and further,
ORDERED that the following question passed upon in this court’s opinion filed April 30, 1976, is certified to the Supreme Court of Florida as a question of great public interest, to wit:
“Whether § 1[.01](14) or § 743.07, Florida Statutes, purport to and/or expressly or impliedly repeal or amend the provisions of §§ 768.16-768.27, Florida Statutes, so as to change the definition of the word ‘minor’ contained in the latter statutes to mean ‘any unmarried child under the age of twenty-one years of age.’ ”